Citation Nr: 0421036	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for injuries to the left 
lower leg, to include a fracture of the proximal neck of the 
left fibula and distal tibia on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue certified on appeal is service connection for a 
fracture of the proximal neck of the left fibula on a 
secondary basis.  This injury occurred as a result of a fall.  
The medical evidence also shows that the veteran sustained a 
fracture of the left distal tibia in the same fall.  The 
Board finds that the issue of service connection for the 
fracture of the left distal tibia is included in the current 
claim and is properly before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
gunshot wound of the left leg with partial paralysis of the 
peroneal nerve, rated as 30 percent disabling.

2.  The November 2000 injury and related fractures of the 
proximal fibula and distal tibia of the left lower extremity 
are causally related to the service connected residuals of a 
gunshot wound of the left leg with partial paralysis of the 
peroneal nerve. 


CONCLUSION OF LAW

The fractures of the proximal fibula and distal tibia of the 
left lower extremity are proximately due to or the result of 
service connected disease or injury. 3 8 C.F.R. §§ 3.102, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated March 2001, and in the statement of 
the case dated November 2002 and the supplemental statement 
of the case issued in December 2003.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran received several 
examinations during the course of this appeal.  All available 
records have been obtained and associated with the claims 
folder.  The veteran received a hearing before the RO in 
January 2003.  Therefore, the VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture, particularly in 
light of the favorable decision below, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

Historically, the Board notes that the veteran was granted 
service connection for a gunshot wound of the left leg with 
partial paralysis of the peroneal nerve, and retained foreign 
bodies, in a rating decision dated August 1946.  The veteran 
was granted service connection at that time based on service 
medical records which showed that the veteran was wounded in 
combat in August 1944 when shell fragments hit him in the 
posterior part of his left leg below the knee, and in his 
left ankle.  

The veteran currently contends that a fall he sustained in 
November 2000, which caused a fracture of the proximal neck 
of the left fibula, occurred because his service connected 
left leg disability caused his leg to give out and caused him 
to fall, thus sustaining the injury.  The relevant evidence 
of record includes the report of private and VA outpatient 
treatment, and the reports of VA examinations.

Many of the treatment records submitted show the veteran's 
continued complaints of pain in the legs, knees, ankles, and 
feet, and his continued treatment for these conditions.

A private emergency room report from November 19, 2000, noted 
that the veteran reported that he fell, and a tree stand hit 
his left knee and lower lateral leg.  The veteran at that 
time reported pain and swelling of the left knee and leg.  
The report of X-rays taken of the veteran's leg on November 
19, 2000, noted that no localized soft tissue swelling was 
seen.  There was a linear lucency through the proximal neck 
of the left fibula, which the examiner felt might represent a 
non-displaced fracture.  No tibial fracture was seen.  No 
dislocation was seen about the knee or ankle.  Several small 
metallic foreign bodies were noted in the soft tissue of the 
left lower extremity.  There were two in the subcutaneous 
tissue of the left calf, and one in the subcutaneous tissue 
of the lateral aspect of the left ankle.  The veteran was at 
that time was provided crutches and a knee immobilizer.

A November 20, 2000 treatment record noted that the veteran 
had a fall while moving a tree stand, which caused the tree 
stand to fall on his leg.  The examiner noted that X-rays 
accompanying the veteran at that time suggested a fracture of 
the proximal fibula.  There was also some suggestion of a 
fracture of the distal fibula, but it was not well 
demonstrated on the X-rays.  The examiner did a repeat X-ray 
which confirmed an oblique fracture of the proximal fibula, 
non-displaced, and a transverse oblique fracture below the 
level of the plafond at the ankle, lateral malleolus, non-
displaced.  On examination the veteran was tender over the 
fracture site of the proximal fibula.  There was also some 
tenderness over the lateral malleolus.  There was a minimal 
amount of edema at the ankle and some edema under the leg.  
The veteran was diagnosed with a non-displaced fracture of 
the proximal fibula and a non-displaced fracture of the 
distal fibula, and was placed in a knee immobilizer, and an 
air cast for his ankle.  The veteran was instructed to toe 
touch to full weightbearing as tolerated using his crutches.

A November 27, 2000 treatment record noted that X-rays showed 
a good position of both fractures.  The veteran had no loss 
of motion and his swelling was down, although he had 
increased ecchymosis.  The veteran was instructed to remove 
his brace and weight bear to increase as tolerated.

A December 2000 treatment record regarding the veteran's 
fibular fracture noted that the veteran was more comfortable, 
and minimally tender, with good range of motion of the knee.  
X-rays were noted to show good evidence of early callous 
formation.  The veteran was instructed to perform 
weightbearing as tolerated with a cane.

A statement from a private physician dated January 2001 
indicated that the veteran was initially seen by him on 
November 20, 2000, for a fracture of the left leg, when a 
tree stand fell on the veteran.  The examiner indicated that 
he noted that the veteran had significant pre-existing muscle 
atrophy and asymmetry of his legs, which the veteran 
indicated was due to a service related injury.  The examiner 
opined that it was not inconceivable that the veteran's 
asymmetry of his legs contributed to the degree of his 
injury, although the examiner noted that the action itself 
certainly gave enough force for at least some injury.  The 
examiner concluded that, while the veteran's injury could be 
said to be consistent with his history, there was some room 
to suppose that his other injuries of a more historic nature 
contributed to the degree of his current injury.

A February 2001 private treatment report noted that as a 
follow up of the veteran's proximal fibular fracture, the 
veteran was doing well, but still had occasional ankle 
swelling, and pain along the peroneal tendon.  X-rays at that 
time show a healed fracture.  The veteran was instructed to 
commence physical therapy at that time.

A letter from a private therapist dated April 2001 indicates 
that the veteran had been treated at a private clinic for 14 
sessions, referable to a proximal fibular fracture sustained 
on November 19, 2000.

In a May 2001 statement his private physician indicated that 
the veteran's military injury may have contributed to the 
mechanism of the November 2000 injury although not to the 
actual trauma itself. 

The veteran received a hearing at the RO in January 2003.  
The veteran at that time testified that he had been helping 
to move a tree stand when he stepped "wrong" on his left 
leg, causing that leg to go out, and causing him to fall, at 
which time the tree stand that he was carrying also fell on 
his left leg.  The veteran reported that he often had 
problems with his left leg "giving way", and causing him to 
fall, problems which he attributed to his service connected 
left leg disability.

The veteran received a VA examination in March 2003.  The 
report of that examination indicates that the veteran 
reported that, since his accident in November 2000, he has 
had persistent pain in that leg, primarily in the proximal 
area, rated a 4-5 out of 10.  The veteran noted that 
currently he took several medications to control his pain, 
and did not use any assistive devices whatsoever.  
Examination at that time of the left lower leg showed a scar 
in the posterior aspect of the left proximal calf.  No other 
edema, erythema, or ecchymosis was noted.  Examination of the 
left knee showed an arc of flexion from 10 to 110 degrees.  
There did appear to be minimal tenderness in the mediolateral 
joint line to palpation.  The examiner noted that, in regards 
to the tibia and fibula, the veteran did have decreased 
sensation in the entire lower leg, but sensation was present.  
He had minimal tenderness in the lateral aspect of the 
proximal fibula, however, no tenderness of the remaining 
tibia and fibula.  The ankle appeared stable.  Strength 
appeared within normal limits.  The lateral aspect of the 
lateral malleolus did appear to have a small protrusion under 
the skin.  

The report of X-rays taken of the veteran's left leg at that 
time noted a small amount of shrapnel scattered throughout 
the leg, without significant osseous abnormality 
demonstrated.  There was noted a small marginal spur off the 
lateral articular surface of the tibia, and a small spur off 
the distal fibula.  The examiner indicated that no true 
remnants of the fractures previously stated were noted.  The 
examiner indicated that there did not appear to be any true 
residuals of the fractures of the fibula.  There were 
residuals of shrapnel metal in both his lower tibia-fibula 
and ankle, and the veteran did have pain present on palpation 
of the proximal fibula.  The examiner indicated that old 
records did indicate that there was a past history of a 
fracture present, even though none appeared now, as it 
appeared healed on current X-rays.  The examiner diagnosed 
the veteran with severe degenerative joint disease of the 
left knee, and a gunshot wound of the left tibia with partial 
paralysis of the peroneal nerve and retained foreign bodies.

The veteran received a further VA examination in April 2003.  
At that time, the veteran reported that his left lower 
extremity continued to feel weak.  He reported using a cane 
sometimes for ambulation.  He reported that his symptoms in 
the left leg had been continuous and slowly increasing over 
the years.  He noted that he did not have any flare-ups, now 
that he was retired.  Upon examination, there was noted no 
gross deformity of either tibia or fibula.  There was no 
gross malalignment.  Hypesthesia was noted over the lower 
anterior portion of the tibia.  There was no loss of 
circulation of either lower extremity.  The veteran was 
diagnosed with a healed fracture of the left tibia.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the Board finds probative the veteran's 
testimony at his hearing, at which time he indicated that his 
leg often gave way and caused him to fall resulting in the 
injuries.  The veteran is competent to provide testimony 
describing how an injury occurred.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).   The Board finds the veteran's 
statements both competent and credible and consistent with 
the evidence of record.  Furthermore, his private physician 
January 2001 indicated that the veteran's service connected 
disability contributed to the degree of his November 2000 
injury.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's service connected disability caused 
him to fall, which in turn caused his fractures of left lower 
extremity.  As such, the Board finds that the benefit-of-the-
doubt doctrine applies, and the claim must therefore be 
granted.  38 U.S.C.A. § 3.102 (West 2002). 


ORDER

Entitlement to service connection for a fractures of the 
proximal neck of the left fibula and distal tibia as 
secondary to the service connected disability of gunshot 
wound of the left leg with partial paralysis of the peroneal 
nerve, and retained foreign bodies, is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



